Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 has been considered.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a drum cartridge comprising a first connector electrically connectable with a toner memory in a developing cartridge under a condition where the developing cartridge is attached to the drum frame, a relay board electrically connectable with the first connector, a second connector electrically connectable with a connector in an image forming apparatus, the second connector being electrically connectable with the toner memory through the relay board, and a thermistor electrically connectable with the relay board.

      
      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-   Sato [8,737,867] discloses an image forming apparatus.	
-   Itabashi et al. [8,565,637] disclose an image forming apparatus. 
           					
          Contact Information
Any inquiry concerning this communication or earlier communications from the
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated


/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/13/21